 

Exhibit 10.3

 

SERIES A CONVERTIBLE PREFERRED STOCK PURCHASE

AGREEMENT

This SERIES A CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT (this “Agreement”),
dated as of August 3, 2018, is entered into by and between NextDecade
Corporation, a Delaware corporation (“NextDecade” or the “Company”) and Halcyon
Capital Management LP, severally on behalf of certain funds or accounts advised
by it or its Affiliates (the “Purchaser”). Each of NextDecade and the Purchaser
are referred to herein as a “Party” and collectively as the “Parties.”  Certain
defined terms used but not defined herein shall have the meaning ascribed to
such terms in the Backstop Agreement (defined below).

RECITALS:

WHEREAS, in connection with the Company’s commencement of a convertible
preferred equity and warrant offering, the Parties entered into that certain
Backstop Commitment Agreement dated April 11, 2018, as amended by that certain
Amendment No. 1 to Backstop Commitment Agreement dated August 3, 2018 (as
amended, the “Backstop Agreement”), whereby the Company agreed to sell at its
election, and the Purchaser irrevocably committed to purchase, shares of
Convertible Preferred Stock, which include associated Warrants, in accordance
with the terms of the Backstop Agreement;

WHEREAS, pursuant to Section 2.3 of the Backstop Agreement, on August 3, 2018,
the Company delivered a notice to the Purchaser stating that the Company elected
to exercise its right to require the Purchaser to purchase an aggregate of one
million six hundred forty-seven thousand eight hundred seventy dollars
($1,647,870) of shares of Convertible Preferred Stock, which include associated
Warrants; and

WHEREAS, as set forth in the notice to the Purchaser, the Purchaser shall
purchase from the Company an aggregate of one million six hundred forty-seven
thousand eight hundred seventy dollars ($1,647,870) of shares of Convertible
Preferred Stock, which include associated Warrants.

NOW, THEREFORE, in consideration of the premises, the terms and provisions set
forth herein and in the Backstop Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

1.



Sale and Issuance of Convertible Preferred Stock. Pursuant to the Purchaser’s
obligation and commitments contained in Section 2.3 of the Backstop Agreement,
the Purchaser hereby purchases, and in consideration of one million six hundred
forty-seven thousand eight hundred seventy dollars ($1,647,870) (the “Purchase
Price”) payable by the Purchaser to the Company, the Company hereby agrees to
sell and issue to the Purchaser one thousand six hundred forty-seven (1,647)
shares of Convertible Preferred Stock (the “Purchased Shares”), which include
associated Warrants.  The Parties acknowledge and agree that the Purchased
Shares, which include associated Warrants, will be sold and issued to the
Purchaser subject to and in accordance with the Backstop Agreement. 





--------------------------------------------------------------------------------

 



2.



The Closing. The closing (the “Closing”) of the purchase and sale of the
Purchased Shares, which included associated Warrants, shall occur on August 9,
2018 (the “Closing Date”) at the offices of King & Spalding LLP, 1100 Louisiana
Street, Houston, Texas 77002 or such other place as the Parties mutually agree.
 The Parties agree that the Closing may occur via delivery of facsimiles or
photocopies of the applicable Offering Documents. Unless otherwise provided
herein, all proceedings to be taken and all documents to be executed and
delivered by all Parties at the Closing will be deemed to have been taken and
executed simultaneously, and no proceedings will be deemed to have been taken
nor documents executed or delivered until all have been taken, executed and
delivered.

3.



Actions at the Closing. At or prior to the Closing, the Purchaser and the
Company (as applicable) shall take or cause to be taken the following actions:

(a) Certificate of Designations.  The Company shall have validly authorized and
created the Convertible Preferred Stock pursuant to the Certificate of
Designations by filing the Certificate of Designations with the Delaware
Secretary of State prior to the Closing.  

(b) Payment of the Purchase Price.  The Purchaser shall pay the Purchase Price
to the Company on the Closing Date by wire transfer of immediately available
funds to the account specified in Exhibit A attached hereto.

(c) Issuance of Common Stock. The Company shall issue instructions to its
transfer agent instructing such transfer agent to issue to the Purchaser the
Backstop Fee and the Draw Fee as set forth in Exhibit B attached hereto in book
entry form.

(d) Warrants. The Company shall deliver to the Purchaser the Warrants pursuant
to a Warrant Agreement duly executed by the Company and duly authorized by all
requisite corporate action on the part of the Company, together with all
instruments of transfer in respect of the Purchaser’s interests in such
Warrants. 

(e) Registration Rights Agreement.  The Purchaser and the Company shall each
deliver duly executed counterparts to the Registration Rights Agreement.

4.



Convertible Preferred Stock Certificates. The Company shall deliver to the
Purchaser as promptly as practicable after the Closing true, correct and
complete certificates representing the Purchased Shares and the Origination Fee
as set forth in Exhibit B attached hereto, duly authorized by all requisite
corporate action on the part of the Company, together with all instruments of
transfer in respect of the Purchaser’s interests in such certificates, and in
the form required by the Certificate of Designations or any other documentation
relating to the securities.

5.



Representations and Warranties of the Company. The Company represents and
warrants to the Purchaser that its representations and warranties made in
Section 3 of the Backstop Agreement are true and correct as of the date hereof
and will be true and correct as of the Closing Date (except for representations
and warranties that are made as of a specific date, which are made only as of
such date) with the same force and effect as if made at and as of the Closing
Date.



 

2

 

--------------------------------------------------------------------------------

 



6.



Representations and Warranties of the Purchaser. The Purchaser represents and
warrants to the Company that its representations and warranties made in Section
4 of the Backstop Agreement are true and correct as of the date hereof and will
be true and correct as of the Closing Date (except for representations and
warranties that are made as of a specific date, which are made only as of such
date) with the same force and effect as if made at and as of the Closing Date. 

7.



Limitations on Transfer. The Parties acknowledge and agree that the Purchased
Shares (including any shares of Convertible Preferred Stock issued in respect of
dividends payments thereon) are non-transferrable, and shall not be transferred
by the Purchaser to any other Person, except to: (i) any Affiliate of the
Purchaser, or (ii) one or more other third parties with the consent of the
Company, which shall not be unreasonable withheld or delayed.

8.



Miscellaneous.

(a) Other Agreements.  In the event of any inconsistency or conflict between the
provisions of the Backstop Agreement and this Agreement, the provisions of the
Backstop Agreement shall prevail and govern.

(b) Headings.  The section and subsection headings in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

(c) Severability.  If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any Law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect for so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

(d) Entire Agreement.  This Agreement and the agreements and documents
referenced herein constitute the entire agreement of the Parties with respect to
the subject matter hereof and supersede all prior agreements and undertakings,
both written and oral, between the Parties with respect to the subject matter
hereof.

(e) Amendment.  This Agreement may not be altered, amended, or modified except
by a written instrument executed by or on behalf of the Company and the
Purchaser.

(f) Governing Law.  This Agreement shall be interpreted, construed and enforced
in accordance with the laws of the State of New York, without regard to the
conflicts of law principles thereof.



 

3

 

--------------------------------------------------------------------------------

 



(g) Counterparts.  This Agreement may be executed and delivered (including by
facsimile or electronic transmission) in one or more counterparts, and by the
different Parties in separate counterparts, each of which when executed shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement.

[No further text appears; signature page follow]

 



 

4

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

NextDecade Corporation

By: /s/ Matthew Schatzman

Name: Matthew Schatzman

Title: President and Chief Executive Officer

 

Halcyon Capital Management LP

By: /s/ Suzanne McDermott

Name:  Suzanne McDermott

Title: Authorized Signatory



 

By: /s/ John Freese

Name: John Freese

Title: Authorized Signature

 

 



[Signature Page to Series A Convertible Preferred Stock Purchase Agreement]

--------------------------------------------------------------------------------

 



Exhibit A

Wire Instructions



 

--------------------------------------------------------------------------------

 



Exhibit B

Shares Detail



 

--------------------------------------------------------------------------------